MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Jun 08 2018, 6:05 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General

                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Mon Htaw,                                                June 8, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1712-CR-2902
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Peggy R. Hart,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G10-1611-CM-44099



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2902 | June 8, 2018              Page 1 of 4
                                             Case Summary
[1]   Mon Htaw appeals her conviction for class A misdemeanor battery following a

      bench trial. Htaw argues that there was insufficient evidence to support her

      conviction. Finding that the evidence was sufficient, we affirm.


                                 Facts and Procedural History
[2]   The evidence most favorable to the judgment shows that on November 12,

      2016, Mon Htaw rushed home from work when her sister Mon Sorn called her

      after an altercation with their roommate, Ma Suu. Followed by Sorn, Htaw

      stormed into Suu’s room, and Suu recorded a video using her phone when she

      noticed Htaw’s angry demeanor. Htaw yelled at Suu, and Htaw and Sorn

      punched Suu several times, whereby Suu sustained multiple facial injuries.


[3]   After hearing the commotion emanating from Suu’s bedroom, Nick Nix and

      Travis Cress entered the bedroom where Htaw, Sorn, and Suu were grappling.

      Cress and others eventually put an end to the fight by separating the women.

      The police were then called, and Indianapolis Metropolitan Police Officer

      Brandon Smith responded. Htaw admitted to Officer Smith that she had hit

      Suu.


[4]   The State charged Htaw with battery resulting in bodily injury, a class A

      misdemeanor. The trial court found her guilty and sentenced her to 365 days.

      This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2902 | June 8, 2018   Page 2 of 4
                                     Discussion and Decision
[5]   Htaw challenges the sufficiency of the evidence supporting her conviction. In

      reviewing an insufficient evidence claim, we do not reweigh the evidence or

      judge the credibility of witnesses. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind.

      2009). Rather, we consider only the evidence that supports the judgment and

      the reasonable inferences arising therefrom. Id. “We will affirm if there is

      substantial evidence of probative value such that a reasonable trier of fact could

      have concluded the defendant was guilty beyond a reasonable doubt.” Id.


[6]   A person who knowingly or intentionally touches another person in a rude,

      insolent, or angry manner commits battery, a class A misdemeanor if it results

      in bodily injury to any other person. Ind. Code § 35-42-2-1(c)(1), -(d)(1). Htaw

      concedes that a battery occurred, but argues that the evidence presented at trial

      was speculative insomuch that it does not show she was responsible for the

      battery. She contends that the names of some of the parties and the testimony

      could be confusing. Htaw also argues that the video Suu had recorded does not

      actually show any physical contact between the two parties. However, Htaw’s

      argument ignores the longstanding principle that “it is precisely within the

      domain of the trier of fact to sift through conflicting accounts of events.” In re

      J.L.T., 712 N.E.2d 7, 11 (Ind. Ct. App. 1999), trans. denied.


[7]   Officer Smith testified that Htaw admitted to battering Suu. Suu testified that

      Htaw battered her, and the video that Suu recorded in anticipation of the

      battery shows Htaw aggressively approaching her as though ready to fight.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2902 | June 8, 2018   Page 3 of 4
      Based on this evidence, a reasonable factfinder could infer that Htaw battered

      Suu. Htaw’s contentions merely invite this Court to reweigh the evidence and

      judge the credibility of the witnesses’ testimony. We must decline this

      invitation. Therefore, we affirm Htaw’s conviction.


[8]   Affirmed.


      Bailey, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1712-CR-2902 | June 8, 2018   Page 4 of 4